*448ORDER ON MANDATE
PER CURIAM.
Whereas, the judgment of this court was entered on November 17, 1972 (269 So.2d 782) granting appellee’s motion to dismiss appeal in the above styled cause; and
Whereas, on review of this court’s judgment, by certiorari, the Supreme Court of Florida, by its opinion and judgment filed May 9, 1973 (278 So.2d 612) and mandate now lodged in this court, quashed this court’s judgment with directions that this appeal be reinstated;
NOW, THEREFORE, It is Ordered that the final order of this court heretofore issued in this court on December 6, 1972 is withdrawn, the judgment of this court filed November 17, 1972 is vacated and, according to the opinion and judgment of the Supreme Court of Florida, this appeal is hereby reinstated and shall proceed to oral argument. Counsel will be notified as to date and time.